Citation Nr: 0532354	
Decision Date: 12/01/05    Archive Date: 12/21/05

DOCKET NO.  03-21 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to former prisoner-of-war (POW) 
status for Department of Veterans Affairs (VA) purposes.

2.  Entitlement to service connection for malaria.

3.  Entitlement to service connection for dysentery.

4.  Entitlement to service connection for beriberi.

5.  Entitlement to service connection for malnutrition.

6.  Entitlement to service connection for arthritis.

7.  Entitlement to service connection for diarrhea.  

8.  Entitlement to service connection for a condition 
manifested by fever and cough.

9.  Entitlement to service connection for a condition 
manifested by edema.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had certified military status as follows: Pre-war 
service: October 21, 1941 to December 7, 1941; Beleaguered: 
December 8, 1941 to December 20, 1941; No casualty status: 
December 21, 1941 to August 14, 1945; Status under MPA 
terminated: August 14, 1945; Regular PA (Philippine Army) 
service: August 15, 1945 to August 18, 1945; Inactive: August 
19, 1945 to October 12, 1945: Regular PA service: October 13, 
1945 to March 20, 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating determinations of the Manila, 
the Republic of the Philippines, VA Regional Office (RO).  In 
May 2002, the RO determined that the veteran was not entitled 
to former POW status for VA purposes.  In August 2002, the RO 
denied the veteran's claims of entitlement to service 
connection for malaria, dysentery, beriberi, malnutrition, 
arthritis, diarrhea, a condition manifested by fever and 
cough, and a condition manifested by edema.

The issues of entitlement to service connection for malaria, 
dysentery, beriberi, malnutrition, arthritis, diarrhea, a 
condition manifested by fever and cough, and a condition 
manifested by edema are addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed decision, dated in September 1991, the 
RO denied a claim of entitlement to former prisoner-of-war 
status for Department of Veterans Affairs (VA) purposes.

2.  The evidence received since the RO's September 1991 
decision which denied a claim of entitlement to former 
prisoner-of-war status for VA purposes, which was not 
previously of record, and which is not cumulative of other 
evidence of record, is so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  There is a reasonable basis to question the finding of 
the service department that the veteran was not a POW; the 
veteran was a POW from December 1941 to July 1944.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the 
RO's September 1991 decision which denied a claim of 
entitlement to former prisoner-of-war status for VA purposes; 
the claim for former prisoner-of-war status for VA purposes 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2001).

2.  The veteran is recognized as a former POW for VA 
purposes.  38 C.F.R. §§ 3.1(y), 3.8, 3.41, 3.203 (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material - POW Status

The veteran asserts that new and material evidence has been 
submitted to reopen a claim of entitlement to former POW 
status.  

In a September 1990 rating decision, the RO denied the 
veteran's claim of entitlement to former POW status on the 
basis that the evidence did not establish that the veteran 
was a former POW.  The RO notified the veteran of this denial 
of his claim in a letter, dated in September 13, 1990.  The 
veteran did not appeal this decision.  Thus, the decision 
became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 
20.1103.  The veteran subsequently filed to reopen his claim 
on a number of occasions over the next few months.  In each 
instance the RO denied the claim.  The most recent of these 
denials (prior to the decision now on appeal) was in an 
unappealed decision, dated in September 1991.  

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (2005).

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108.  The 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); See 
Flossie v. West, 12 Vet. App. 1, 4 (1998); Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).

The definition of "new and material evidence" was revised, 
but the revision applies to claims for benefits received by 
VA on or after August 29, 2001.  66 Fed. Reg. 45620, 45629 
(August 29, 2001).  As the veteran's claim was received 
before that date, the new definition does not apply in this 
case.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Although the RO apparently analyzed the claim on a direct 
basis in May 2002, the Board must find that new and material 
evidence has been presented in order to establish its 
jurisdiction to review the merits of a previously denied 
claim.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996). 

The most recent and final denial of this claim was in 
September 1991.  Therefore, the Board must determine if new 
and material evidence has been submitted since that time.  
See 38 U.S.C.A. § 5108.  When determining whether the 
evidence is new and material, the specified basis for the 
last final disallowance must be considered.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

A review of the veteran's written submissions made prior to 
the RO's September 1991 decision shows that he asserted that 
he was a POW from December 21, 1941 to July 5, 1944.  See 
e.g., veteran's letters, received in July and August of 1991.   

A review of the evidence at the time of the RO's September 
1991 decision shows that it included the veteran's 
"Affidavit for Philippine Army Personnel," (APAP) dated in 
March 1946 (to include an attached November 1954 record of 
service), which showed that the veteran indicated that he had 
been captured, and that during his time as a POW he was in 
Davao, Davao, from which he escaped.  The APAP showed that 
the veteran reported that he was called to active duty with 
"A" Company, 101st Engineer Battalion, from October 18, 1941 
to October 21, 1941, that he was inducted into the 
Commonwealth Army of the Philippines, USAFFE (United States 
Armed Forces in the Far East) on October 21, 1941, that he 
served with A Company from October 22, 1941 to December 20, 
1941, that he was a POW from December 21, 1941 to July 5, 
1944, that he escaped on July 6, 1944, "laid low" and 
engaged in farming from July 6, 1944 to August 14, 1945, that 
he reported to military control from August 15, 1945 to 
August 18, 1945, that he was a civilian farmer from August 
19, 1945 to October 12, 1945, that he reported for duty from 
October 13, 1945 to January 24, 1946, and that he was 
processed to PA on January 25, 1946.  The veteran further 
indicated that he had been wounded (i.e., a shrapnel wound to 
the left forearm) sometime between December 20, 1941 and 
January 12, 1942, and that his awards included the 
Distinguished Unit Badge without cluster, the Philippine 
Defense Ribbon, the American Defense Ribbon, and the Asiatic 
Pacific Theater Ribbon, with a notation under all awards of 
"(not rec'd)."  In a letter, dated in September 1989, the 
veteran asserted that he was a POW at the Jasmin 
Concentration Camp in Davao City.  In a letter, dated in 
August 1991, the veteran asserted that he was a POW from 
December 1941 to July 1944.

A document from the U. S. Army Reserve Personnel Center (DARP 
Form 632) (hereinafter "Form 632"), dated in April 1980, 
indicated that the veteran had certified military status as 
follows:  Pre-war service (PWS): October 21, 1941 to December 
7, 1941; Beleaguered: December 8, 1941 to December 20, 1941; 
No casualty status: December 21, 1941 to August 14, 1945; 
Status under MPA terminated: August 14, 1945; Regular PA 
(Philippine Army) service: August 15, 1945 to August 18, 
1945; Inactive: August 19, 1945 to October 12, 1945: Regular 
PA service: October 13, 1945 to March 20, 1946.  The Form 632 
further indicates that the veteran was not entitled to 
receive pay from December 21, 1941 to August 14, 1945 because 
he was involved in "civilian pursuits, not engaged in 
military activities."  The Form 632 also indicated the 
following: he had no recognized guerilla service; he was not 
listed on the guerilla roster; his 201 file had been found; 
affidavits from J.F.C. and C.G. were of record; and "USAFFE 
established per affidavits."

A letter from the Claim Division of the Settlement Operation 
Finance Center, U.S. Army, dated in April 1969, indicated 
that the veteran received mustering out pay as a former 
member of A Company, 101st Engineer Battalion, USAFFE, that 
he enlisted on October 18, 1941, that he was inducted on 
October 21, 1941, and that he was honorably discharged on 
March 26, 1946.  A certificate from the Republic of the 
Philippines, Department of National Defense, dated in May 
1991, indicated that the veteran was inducted into A Company, 
101st Engineer Battalion, USAFFE, between October 18-21, 
1941, that he was processed January 25, 1946, and that he was 
"paid of his arrears" for the period from December 8, 1941 
to August 14, 1945.  

The claims file contained affidavits from P.A.T., and T.W.M., 
dated in November 1990, which were nearly identical, and 
which stated that the affiants are World War II veterans "so 
with my comrades in Arms [the veteran]," and that, "during 
the liberation of Davao, last May 1945, [the veteran] was 
waiting for the transportation from Davao to Camp Overton, 
Lanao Province to be process [sic]."  

In its September 1990 rating decision (which originally 
denied the claim for former POW status), the RO indicated 
that the veteran was not considered to have been a POW by the 
service department.  In its September 1991 rating decision, 
the RO determined that new and material evidence had not been 
presented to reopen the claim for former POW status.  

In November 2000, the veteran filed to reopen his claim for 
former POW status.  In May 2002, the RO denied the claim.  
The veteran has appealed.  

The issue is whether new and material evidence has been 
received to reopen the claim for status as a former POW as 
defined by statutes and regulations.  See 38 U.S.C.A. § 
101(32); 38 C.F.R. § 3.1(y).  

Under 38 C.F.R. § 3.41(a), active service of a regular 
Philippine Scout or a member of the Philippine Commonwealth 
Army serving with the Armed Forces of the United States will 
include POW status immediately following (1) a period of 
active duty, or (2) a period of recognized guerrilla service 
or unrecognized guerrilla service under a recognized 
commissioned officer.  

In those cases where following release from active duty as 
set forth in 38 C.F.R. § 3.41(a) it is factually found by VA 
that a veteran was injured or killed by the Japanese because 
of anti-Japanese activities or his or her former service in 
the Armed Forces of the United States, such injury or death 
may be held to have been incurred in active service for VA 
purposes.  38 C.F.R. § 3.41(b).

In VAOPGCPREC 14-94, the General Counsel interpreted 38 
C.F.R. § 3.9(b).  The General Counsel held that, in 
determining the period of active service of a Regular 
Philippine Scout or a member of the Philippine Commonwealth 
Army while serving with the United States Armed Forces under 
38 C.F.R. § 3.9, a service-department certification will be 
controlling as to the date of enlistment or the date of 
report for active duty.  However, the General Counsel also 
held that VA is not bound by a service-department 
certification as to the ending date of such veteran's period 
of active duty.  Specifically, the General Counsel stated 
that VA may include a period spent in a POW status in 
determining a veteran's period of active service, if such 
veteran was detained or interned by the enemy "immediately 
following a period of active duty."  The General Counsel 
indicated that the phrase "immediately following a period of 
active duty" as used in 38 C.F.R. § 3.9(b) may be construed 
as referring to an event following closely after a period of 
active duty, directly related to that duty, and occurred 
before the veteran performed activities not related to active 
military duty.  The General Counsel also noted that, for 
members of the irregular guerrilla forces, the service-
department certification of such a veteran's service is 
controlling.  The General Counsel also held that, in 
determining a period of active service, VA is not bound by a 
service-department finding of pay entitlement under the 
Missing Persons Act.  VAOGCPREC 14-94 (June 8, 1994).

To the extent that the RO's decisions may have relied upon 38 
C.F.R. § 3.9, and the interpretation of that regulation by 
VA's General Counsel in VAOPGCPREC 14-94, that regulation has 
been redesignated as 38 C.F.R. § 3.41.  See 66 Fed. Reg. 
66,763-66,767 (December 27, 2001).  

Evidence received since the RO's September 1991 decision 
consists of the veteran's written statements, the veteran's 
March 1946 APAP, three affidavits, records from the 
Philippine Red Cross (PRC) and the Philippine Army, and 
reports from private health care providers.  

The copies of the veteran's March 1946 APAP are duplicative 
of evidence that was in the record at the time of the RO's 
September 1991 decision, are not "new," and therefore will 
not be further discussed.  Similarly, the private medical 
records, and two records from the Philippine Army, dated in 
March 1946, are not probative of the issue on appeal, and 
will not be further discussed.  

The veteran's written statements include his claim, received 
in November 2000, in which he states that he was "taken as a 
prisoner of war" on December 21, 1941 to July 5, 1944, and 
that he was "captured by the Japanese during combat" at 
Davao City.   

A VA "POW questionnaire," dated in September 2001, shows 
that the veteran indicated that he was captured or 
surrendered on May 10, 1942, "upon order of the Higher 
Headquarters, USAFFE, Visayas-Mindanao Defense Forces, under 
Gen Sharp."  He further stated the following: he escaped 
from Japanese forces some time in 1944 together with hundreds 
of other POWs, when Japanese guards were no longer in control 
of prisoners due to bombings of all military installation in 
Davao; he was held captive at Camp Casisang, Malaybalay, 
Bukidnon from 1942 to 1943, and at Davao City, Davao Abaca 
Plantation, from 1943 to 1944.  

A joint affidavit from P.B., and F.M., dated in September 
2001, shows that the affiants state the following:  they 
served with the 101st Engineer Battalion, 101st Division, 
USAFFE, during World War II; the veteran was called to active 
duty in the USAFFE, A Company, 101st Engineer Battalion, 101st 
Division; they met the veteran, who was also a POW at the 
time, at Camp Casisang, Malaybalay, Bukidnon, after the 
general surrender of all USAFFE units in 1942; the veteran 
was transferred to Davao City to work in the Davao Abaca 
Plantation.  

A review of the RO's May 2002 decision shows that it was 
verified that P.B. and F.M. served with A Company, 101st 
Engineer Battalion, 101st Division, and that they were POWs 
from May 1941 to January 1943 in Malaybalay, Bukidnon. 

An affidavit from F.C.J., dated in January 1946, states, in 
relevant part, the following:  the affiant is a first 
lieutenant in the Philippine Army; he knows the veteran to be 
a reservist who trained at Camp Evangelista in 1937; the 
veteran was called to active duty in the Philippine Army and 
inducted on October 21, 1941 by a first lieutenant [who was 
identified by name] and assigned to A Company, 101st Engineer 
Battalion, 101st Division, USAFFE; that the veteran was sent 
to Davao on a demolition mission and was reported to be 
missing in action when the Japanese invaded Davao on December 
20, 1941.

An affidavit from C.G., dated in March 1946, states, in 
relevant part, the following: the veteran was called into 
active service on October 18, 1941 at Camp Evangelista, and 
was inducted into the USAFFE on October 21, 1941; he was 
assigned to A Company, 101st Engineer Battalion, 101st 
Division; the affiant was a staff sergeant in C Company, 
101st Engineer Battalion at the time, and has knowledge of 
the veteran's whereabouts from the date of his induction 
until the affiant's unit moved out under declaration of war.  

Records from the PRC, dated between 1950 and 1964, indicate 
that in October 1964, the veteran received benefits (i.e., 
eyeglasses) under the Welfare Program for Ex-Prisoners of 
War, World War II, Article 16 of the Treaty of Peace with 
Japan.  A notation in one document states that the veteran 
had already received monetary benefits during the "First 
Distribution."  

The Board finds that new and material evidence has been 
received to reopen the claim for prisoner of war status.  
Under 38 C.F.R. § 3.41(a), active service of a member of the 
Philippine Commonwealth Army (UASFFE) serving with the Armed 
Forces of the United States will include POW status 
immediately following a period of active duty.  Under 
VAOPGCPREC 14-94, the phrase "immediately following a period 
of active duty" may be construed as referring to an event 
following closely after a period of active duty, directly 
related to that duty, and occurred before the veteran 
performed activities not related to active military duty.  

The Board initially notes that it does not appear that the RO 
accepted the veteran's incarceration by the Japanese as fact 
at the time of the September 1991 decision.  However, in the 
February 2003 Statement of the Case, the RO did not take 
issue with the veteran's assertion that he was incarcerated 
by the Japanese.  Rather, the RO stated that he did not meet 
the criteria of a former POW under 38 C.F.R. § 3.1(y) because 
his incarceration began during a period when he was not under 
military control, and which was not was not therefore 
considered active duty under 38 C.F.R. § 3.9 (now 38 C.F.R. 
§ 3.41).  The RO stated, "Granting that the veteran was 
indeed detained, the claimed period of incarceration was not 
'immediately following a period of active duty' or directly 
related to that duty, as construed by OGC Precedent 14-94."  
In the Statement of the Case, the RO also indicated that the 
veteran had active military service from October 21, 1941 to 
December 20, 1941, and that he was "honorably discharged" 
at that time.  

In addition, the submitted evidence includes a September 2001 
joint affidavit from P.B., and F.M., which shows that the 
affiants indicated that the veteran was incarcerated by the 
Japanese after the general surrender of all USAFFE units in 
1942.  A second affidavit, from F.C.J. indicates that the 
veteran was missing in action shortly after he was sent to 
Davao on a demolition mission on December 20, 1941.  This 
evidence indicates that his period of incarceration was 
immediately following a period of active duty, and that it 
was directly related to that duty.  A third affidavit, from 
C.G., is also consistent with the veteran's claim.  The Board 
further notes that the affidavits from F.C.J. and C.G. appear 
to have been in the service department record at the time the 
Form 632 was created, and that the Form 632 indicates that 
these affidavits were considered sufficiently credible by the 
service department to establish the veteran's service in the 
USAFFE.  

In summary, the RO changed the basis for its denial since 
September 1991, and evidence has been submitted to show that 
the veteran was incarcerated immediately following a period 
of beleaguered/active duty status.  Given the foregoing, the 
Board finds that the submitted evidence provides a 
"reasonable basis" for questioning the service department's 
findings that the veteran was not a prisoner of war.  38 
C.F.R. § 3.1(y).  The Board therefore finds that the 
submitted evidence bears directly and substantially upon the 
specific matter under consideration, and by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (2001).  
The claim is therefore reopened.


II.  Former POW Status - Merits

The Board finds that former POW status is warranted.  The 
ADARP Form 632 indicates that the veteran was in "pre-war" 
service until December 7, 1941, in "beleaguered" status 
from December 8, 1941 to December 20, 1941, in "no 
casualty" status from December 21, 1941 to August 14, 1945, 
and that the veteran was engaged in "civilian pursuits" 
from December 21, 1941 to August 14, 1945.  However, the 
notations of "no casualty status," and that the veteran was 
engaged in "civilian pursuits" from December 21, 1941 to 
August 14, 1945, are unaccompanied by any additional detail 
or explanation.  The Board has no basis to conclude that 
these notations were based on affirmative evidence showing 
that the veteran was elsewhere at the time he asserted that 
he was a POW.  In fact, in the Statement of the Case the RO 
conceded that the veteran was incarcerated by the Japanese as 
of December 21, 1941.  The veteran was in beleaguered/active 
duty status until the day before the RO has conceded that he 
was incarcerated (i.e., December 20, 1941).  In this regard, 
although the Statement of the Case indicates that the veteran 
was "honorably discharged" from active duty on  December 
21, 1941, there is no evidence to show that he was discharged 
on that date.  The Board is unable to find a reasonable basis 
to conclude that he was engaged in "civilian pursuits" in 
the period between the end of his beleaguered/active duty 
status and his incarceration (i.e., between December 20, 1941 
and December 21, 1941).  The Board finds this possibility 
even more unlikely as the Japanese were invading the 
Philippines during this time.  The Board further notes that 
its decision is consistent with the fact that the veteran 
received his "arrears in pay" for the period from December 
1941 to August 1945, that he received benefits from the PRC 
Welfare Program for ex-Prisoners of War, and that the Form 
632 indicates that the service department accepted the 
affidavits of F.C.J. and C.G. as credible, and that these 
affidavits support the veteran's claim.  In summary, the 
veteran's service records (to include the APAP), his 
statements, and statements from six affidavits, are all 
consistent with his claim that he became a POW immediately 
following a period of active duty.  The Board therefore finds 
that, affording the appellant the benefit of all doubt, that 
prisoner of war status is established.  

As a final matter, there has been a significant change in the 
law with the enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  The VCAA was implemented with the adoption of new 
regulations.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326a.  

In this case, in letters, dated in September 2001 and June 
2002, the veteran was notified of the VCAA, and of his duties 
to obtain evidence.  Furthermore, as the Board has fully 
granted the veteran's claim for former POW status, the Board 
finds that a detailed discussion of the VCAA is unnecessary.  
Any potential failure of VA in fulfilling its duties to 
notify and assist the veteran is essentially harmless error.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  


ORDER

Status as a former POW is granted.



REMAND

The veteran has presented claims for service connection for 
malaria, dysentery, beriberi, malnutrition, arthritis, 
diarrhea, a condition manifested by fever and cough, and a 
condition manifested by edema.  It appears that in August 
2002, the RO denied these claims, to the extent that certain 
of the claimed conditions may be presumptively service-
connected for former POWs, see 38 C.F.R. § 3.309(c) (2005), 
as a matter of law.  However, in Part II of this decision, 
the Board has determined that status as a former POW is 
warranted.  Furthermore, it does not appear that the veteran 
has been afforded an examination.  Under the circumstances, a 
Remand is warranted so that the veteran may be afforded a VA 
examination.  See generally 38 C.F.R. § 3.304(e) (2005).

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center for the following 
actions:

1. The RO should ask the veteran to 
provide the names and addresses of all 
medical care providers who have provided 
treatment for the claimed disabilities, 
which are not currently associated with 
the claims file.  After securing any 
necessary releases, the RO should obtain 
these records.

2.  The RO should schedule the veteran 
for an examination in order to ascertain 
whether he currently has residuals of 
malaria, dysentery, beriberi, 
malnutrition, arthritis, or disability 
manifested by diarrhea, fever and cough, 
or edema.  If the veteran does not have 
residuals of malaria, dysentery, 
beriberi, malnutrition, arthritis, or a 
disability manifested by diarrhea, fever 
and cough, or edema, the examiner should 
so state.

a) If the veteran does have residuals of 
malaria, dysentery, beriberi, 
malnutrition, arthritis, or disability 
manifested by diarrhea, fever and cough, 
or edema, the examiner should express an 
opinion as to whether it is at least as 
likely as not (i.e., a likelihood of 50 
percent or greater) that the disorder was 
caused by his service (subject to the 
presumptive provisions at 38 C.F.R. 
§ 3.309(c) (2005)).  

3.  The RO should then review the 
expanded record and determine whether 
entitlement to service connection for 
residuals of malaria, dysentery, 
beriberi, malnutrition, arthritis, 
diarrhea, fever and cough, and/or edema, 
has been established.  If any of the 
decisions remains adverse to the 
appellant, he and his representative 
should be furnished a supplemental 
statement of the case.  After affording a 
reasonable opportunity to respond, the 
case should be returned to the Board for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


